Citation Nr: 0617131	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  99-04 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 1997 rating action of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a personal hearing at the RO in 
January 2000.  In October 2003, the Board remanded the case 
for proper notification under the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, and 38 C.F.R. § 3.159.  The case is again 
before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In May 2006, the veteran submitted a statement in which he 
requested an "oral hearing" before the Board in Las Vegas.  
As a veteran is entitled to a hearing if one is requested, 
further development is warranted.  38 C.F.R. § 20.700 (2005).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board or videoconference hearing, 
as the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



